UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-15751 eMAGIN CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-1764501 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10500 NE 8th Street, Suite 1400, Bellevue, Washington 98004 (Address of principal executive offices) (425) 749-3600 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £No R The number of shares of common stock outstanding as of April 30, 2008 was 1 eMagin Corporation Form 10-Q For the Quarter ended March 31, 2008 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2008 (unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three months ended March 31, 2008 and 2007 (unaudited) 4 Condensed Consolidated Statements of Changes in Capital Deficit for the Three months ended March 31, 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three months ended March 31, 2008 and 2007 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T Controls and Procedures 19 PART II OTHER INFORMATION Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 21 Item 4 Submission of Matters to a Vote of Security Holders 21 Item 5 Other Information 21 Item 6 Exhibits 22 SIGNATURES CERTIFICATIONS 2 ITEM 1.Condensed Consolidated Financial Statements eMAGIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, 2008 (unaudited) December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 344 $ 713 Investments – held to maturity 94 94 Accounts receivable, net 2,101 2,383 Inventory 1,826 1,815 Prepaid expenses and other current assets 424 850 Total current assets 4,789 5,855 Equipment, furniture and leasehold improvements, net 456 292 Intangible assets, net 50 51 Other assets 232 232 Deferred financing costs, net 508 218 Total assets $ 6,035 $ 6,648 LIABILITIES AND CAPITAL DEFICIT Current liabilities: Accounts payable $ 1,472 $ 620 Accrued compensation 882 891 Other accrued expenses 746 729 Advance payments 5 35 Deferred revenue 100 179 Current portion ofdebt 7,568 7,089 Other current liabilities 776 1,020 Total current liabilities 11,549 10,563 Long-term debt 50 60 Total liabilities 11,599 10,623 Commitments and contingencies Capital deficit: Preferred stock, $.001 par value: authorized 10,000,000 shares; no shares issued and outstanding — — Series A Senior Secured Convertible Preferred stock, stated value $1,000 per share, $.001 par value:3,198 shares designated and none issued — — Common stock, $.001 par value: authorized 200,000,000 shares, issued and outstanding, 12,620,900 shares as of March 31, 2008 and December 31, 2007 12 12 Additional paid-in capital 196,411 195,326 Accumulated deficit (201,987 ) (199,313 ) Total capital deficit (5,564 ) (3,975 ) Total liabilities and capital deficit $ 6,035 $ 6,648 See notes to Condensed Consolidated Financial Statements. 3 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (unaudited) Three Months Ended March 31, 2008 2007 Revenue: Product revenue $ 2,462 $ 3,523 Contract revenue 203 86 Total revenue, net 2,665 3,609 Cost of goods sold 2,313 3,115 Gross profit 352 494 Operating expenses: Research and development 674 853 Selling, general and administrative 1,807 2,221 Total operating expenses 2,481 3,074 Loss from operations (2,129 ) (2,580 ) Other income (expense): Interest expense (631 ) (840 ) Gain on warrant derivative liability — 460 Other income, net 86 23 Total other expense (545 ) (357 ) Net loss $ (2,674 ) $ (2,937 ) Loss per share, basic and diluted $ (0.21 ) $ (0.27 ) Weighted average number of shares outstanding: Basic and diluted 12,620,900 10,792,074 See notes to Condensed Consolidated Financial Statements. 4 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN CAPITAL DEFICIT (In thousands) Additional Total Common Stock Paid-In Accumulated Shareholders’ Shares Amount Capital Deficit Deficit Balance, December 31, 2007 12,621 $ 12 $ 195,326 $ (199,313 ) $ ( 3,975 ) Stock-based compensation — — 356 — 356 Fair value of warrants issued — — 729 — 729 Net loss — — — (2,674 ) (2,674 ) Balance, March 31, 2008 (unaudited) 12,621 $ 12 $ 196,411 $ (201,987 ) $ (5,564 ) See notes to Condensed Consolidated Financial Statements. 5 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three months Ended March 31, 2008 2007 (unaudited) Cash flows from operating activities: Net loss $ (2,674 ) $ (2,937 ) Adjustments to reconcile net loss to net cash used inoperating activities: Depreciation and amortization 68 117 Amortization of deferred financing and waiver fees 448 133 Reduction of provision for sales returns and doubtful accounts (47 ) (8 ) Stock-based compensation 356 514 Issuance of common stock for services — 620 Amortization of discount on notes payable 25 574 Gain on warrant derivative liability — (460 ) Changes in operating assets and liabilities: Accounts receivable 329 (558 ) Inventory (11 ) 510 Prepaid expenses and other current assets 426 (108 ) Deferred revenue (79 ) (62 ) Accounts payable, accrued compensation, other accrued expenses, and advance payments 830 461 Other current liabilities (244 ) — Net cash used in operating activities (573 ) (1,204 ) Cash flows from investing activities: Purchase of equipment (231 ) — Purchase of investments – held to maturity — (4 ) Net cash used in investing activities (231 ) (4 ) Cash flows from financing activities: Proceeds from line of credit 700 — Payments related to deferred financing costs (9 ) — Payments of debt and capital leases (256 ) (15 ) Net cash provided by (used in) financing activities 435 (15 ) Net decrease in cash and cash equivalents (369 ) (1,223 ) Cash and cash equivalents beginning of period 713 1,415 Cash and cash equivalents end of period $ 344 $ 192 Cash paid for interest $ 158 $ 87 Cash paid for taxes $ 10 $ 31 During the three months ended March 31, 2008, the Company: ·Entered into amended Loan and Security Agreement on January 30, 2008and issued warrants that are exercisable at $1.50 per share into750,000 shares of common stock valued at approximately $0.6 million. See notes to Condensed Consolidated Financial Statements. 6 eMAGIN CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1:Description of the Business and Summary of Significant Accounting Policies The Business eMagin Corporation (the “Company”) designs, develops, manufactures, and markets virtual imaging products for consumer, commercial, industrial and military applications.The Company’s products are sold mainly in North America, Asia, and Europe. Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements of eMagin Corporation and its subsidiary reflect all adjustments, including normal recurring accruals, necessary for a fair presentation.Certain information and footnote disclosure normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to instructions, rules and regulations prescribed by the Securities and Exchange Commission.The Company believes that the disclosures provided herein are adequate to make the information presented not misleading when these unaudited condensed consolidated financial statements are read in conjunction with the audited consolidated financial statements contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007.The results of operations for the period ended March 31, 2008 are not necessarily indicative of the results to be expected for the full year. The unaudited condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has had recurring losses from operations which it believes will continue through the foreseeable future. The Company’s cash requirements over the next twelve months are greater than the Company’s current cash, cash equivalents, and investments at March 31, 2008.The Company has working capital and capital deficits as of March 31, 2008. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern without continuing to obtain additional funding. The Company does not have commitments for such financing and no assurance can be given that additional financing will be available, or if available, will be on acceptable terms.If the Company is unable to obtain sufficient funds during the next twelve months, the Company will further reduce the size of its organization and/or curtail operations which will have a material adverse impact on the Company’s business prospects. The unaudited condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. To partially address the liquidity issue, the Company completed a private placement of its common stock for gross proceeds of $1.65 million on April 2, 2008.Please see Note 15 – Subsequent Events for additional information. Use of Estimates In accordance with accounting principles generally accepted in the United States of America, management utilizes certain estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments. Management bases its estimates and judgments on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates. Revenue Recognition Revenue is recognized when products are shipped to customers,net of allowances for anticipatedreturns. The Company’srevenue-earning activitiesgenerally involvedelivering products and revenues areconsidered to be earned when the Company has completed theprocess by which it isentitled to such revenues.
